DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.

Claims 1, 2, 5-10, 13-17, and 19 are amended; and claims 3, 4, 11, 12, 18, and 20 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 9, and 16 are presented in independent form.

In light of Applicant’s amendment and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 16/038,134 filed 07/17/2018, which has since been issued as U.S. Patent No. 10,515,130, which is a continuation of U.S. Patent Application No. 14/012,932 filed 08/28/2013, which has since been issued as U.S. Patent No. 10,025,861.

Terminal Disclaimer
The terminal disclaimer filed on 05/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior U.S. Patent No. 10,025,861 issued on 07/17/2018 has been reviewed and is accepted. The terminal disclaimer has been recorded. The nonstatutory obviousness-type double patenting rejection is withdrawn.

The terminal disclaimer filed on 05/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior U.S. Patent No. 10,515,130 issued on 12/24/2019 has been reviewed and is accepted. The terminal disclaimer has been recorded. The nonstatutory obviousness-type double patenting rejection is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Mr. Ali Assar - Agent for Applicant (Reg. No. 65,848) - on 05/16/2022 and given via email on 05/19/2022.

The application has been amended as follows: 

1.	(Currently Amended) A method, comprising:
determining an average dwell time associated with a first media type;
determining a first priority for an item associated with the first media type based on the average dwell time associated with the first media type 
determining a second average dwell time associated with a second media type, wherein the second media type is different than the first media type;
determining a second priority for a second item associated with the second media type based on the second average dwell time associated with the second media type 
sending a stream to a user device for presentation on a display associated with the user device, the stream configured to be presented on the display associated with the user device in an order based on the first priority of the item and the second priority of the second item.

2.	(Currently Amended) The method of claim 1, wherein the first priority is determined based on a of of 

3.	(Previously Presented) The method of claim 1, wherein a third dwell time of a third item is measured by identifying an average of dwell times spent by two or more users while accessing the third item.

4.	(Currently Amended) The method of claim 3, wherein a third third 

5.	(Previously Presented) The method as recited in claim 1, wherein determining the first priority includes:
determining a first priority value for the item based on features within the item determined to be of interest to a user.

6.	(Currently Amended) The method as recited in claim 1, wherein determining the first priority is based on statistical parameters associated with the first media type 



7.	(Previously Presented) The method as recited in claim 1, wherein determining the first priority includes:
determining a third priority value based on a popularity score of the item. 

8.	(Currently Amended) The method as recited in claim [[1]] 7, wherein determining the second priority includes 
determining a fourth priority value based on a second popularity score of the second item



9.	(Currently Amended) A non-transitory computer-readable storage medium storing a computer program, the non-transitory computer-readable storage medium comprising program instructions for:
determining an average dwell time associated with a first media type;
determining a first priority for an item associated with the first media type based on the average dwell time associated with the first media type
determining a second average dwell time associated with a second media type, wherein the second media type is different than the first media type;
determining a second priority for a second item associated with the second media type based on the second average dwell time associated with the second media type 
sending a stream to a user device for presentation on a display associated with the user device, the stream configured to be presented on the display associated with the user device in an order based on the first priority of the item and the second priority of the second item.

10.	(Currently Amended) The non-transitory computer-readable storage medium as recited in claim 9, wherein the first priority is determined based on a of of 

11.	(Previously Presented) The non-transitory computer-readable storage medium as recited in claim 9, wherein a third dwell time of a third item is measured by identifying an average of dwell times spent by two or more users while accessing the third item.

12.	(Currently Amended) The non-transitory computer-readable storage medium as recited in claim 11, wherein a third third 

13.	(Previously Presented) The non-transitory computer-readable storage medium as recited in claim 9, wherein determining the first priority includes:
determining a first priority value for the item based on features within the item determined to be of interest to a user.

14.	(Currently Amended) The non-transitory computer-readable storage medium as recited in claim 9, wherein determining the first priority is based on statistical parameters associated with the first media type 



15.	(Previously Presented) The non-transitory computer-readable storage medium as recited in claim 9, wherein determining the first priority includes:
determining a third priority value based on a popularity score of the item. 

16 - 20.	(Cancelled)

21.	(New) A system, comprising:
a processor; and
memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising:
determining an average dwell time associated with a first media type;
determining a first priority for an item associated with the first media type based on the average dwell time associated with the first media type;
determining a second average dwell time associated with a second media type, wherein the second media type is different than the first media type;
determining a second priority for a second item associated with the second media type based on the second average dwell time associated with the second media type; and
sending a stream to a user device for presentation on a display associated with the user device, the stream configured to be presented on the display associated with the user device in an order based on the first priority of the item and the second priority of the second item.

22.	(New) The system of claim 21, wherein the first priority is determined based on a dwell time of the item and the second priority is determined based on a second dwell time of the second item.

23.	(New) The system of claim 21, wherein a third dwell time of a third item is measured by identifying an average of dwell times spent by two or more users while accessing the third item.

24.	(New) The system of claim 23, wherein a normalized dwell time of the third item is calculated based on a quotient of a difference between the third dwell time of the third item and a third average dwell time associated with the third item, and a standard deviation of second dwell times associated with the third average dwell time.

25.	(New) The system as recited in claim 21, wherein determining the first priority includes:
determining a first priority value for the item based on features within the item determined to be of interest to a user.

Allowance
Claims 1-15 and 21-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “determining an average dwell time associated with a first media type; determining a first priority for an item associated with the first media type based on the average dwell time associated with the first media type; determining a second average dwell time associated with a second media type, wherein the second media type is different than the first media type; determining a second priority for a second item associated with the second media type based on the second average dwell time associated with the second media type; and sending a stream to a user device for presentation on a display associated with the user device, the stream configured to be presented on the display associated with the user device in an order based on the first priority of the item and the second priority of the second item.” (in combination with the other limitations of the independent claims). 
The prior arts of record (most notably the Aravamudan, Anderson, and Mazniker references) do teach customizing item feeds based on average dwell times of media items, but do not teach customizing item feeds based on the average dwell times of different media types that enable ranking of items based on the item’s media type.
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165